DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Group I (claims 1-13) in the reply filed on December 21, 2021 is acknowledged.  Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The abstract of the disclosure is objected to because “molted” should be changed to “molten” in the 4th line.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in the 3rd line of claim 1, replace “molted” with “molten”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, the limitation that includes the formula defined by “aluminum alloy cast sheet, X in Equation 1” is unclear.  Does X have a unit?
Furthermore, the applicants did not define what “W” means in Equation 1.  Although the limitation reads “total content” in weight percentages (wt%), it appears that the claimed percentage values over thermal conductivity (W/m K) cannot produce “X” in Equation 1.  Correction and clarification are required, including what the unit of “X” would be in Equation 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 insofar as definite (in view of the 35 USC 112(b) rejection) are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2013/0065181).
Regarding independent claim 1, as well as claims 10 and 11, Sawada et al. disclose a method of manufacturing an aluminum alloy exterior material (abstract; paragraphs [0018]-[0021], [0033], [0129]-[0133], [0153], [0311], [0314]-[0321], and [0350]; and Figures 1-4), in which the method comprises the following steps:
preparing a molten aluminum alloy (paragraphs [0129] and [0130]);
casting the molten aluminum alloy into a sheet shape using a rotating roller mold having an iron core/shell construction with a known thermal conductivity (TC) value to form an aluminum alloy cast sheet (paragraph [0153]; and Figures 1 and 4); and
anodizing the aluminum alloy cast sheet (paragraph [0350]).
Sawada et al. disclose that the molten aluminum alloy also contains Zn, Mg, Cu, and Si, with the remainder being aluminum and impurities (see Table 1 in paragraph 
Sawada et al. fail to teach the value of X in Equation 1 (insofar as definite in view of the 35 USC 112(b) rejection) should be greater than 0 to equal to or less than 0.15.
However, since Sawada et al. disclose a similar molten aluminum alloy material, including values of “W” with the elements Zn, Mg, Cu, and Si, it would have been obvious to one of ordinary skill in the art to provide the claimed element percentages to obtain the value of X, since such a calculation only involves routine experimentation to find the optimal values, for the purpose of obtaining an aluminum alloy material having reduced surface unevenness (abstract).
With regard to the ranges of Zn, Mg, Cu, and Si in the aluminum alloy, these ranges would be anticipated and/or obvious since these ranges would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges in view of Sawada et al., as set forth in MPEP 2144.05.  “In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
In re Boesch, 205 USPQ 215 (1980).
Regarding claim 5, the aluminum alloy sheet would be cut after performing the forming of the cast aluminum alloy sheet since the aluminum alloy sheet is continuously cast and would require cutting to obtain an aluminum alloy sheet of desired length.
Regarding claim 6, Sawada et al. disclose cold working the aluminum alloy cast sheet (paragraph [0033]).
Regarding claims 7 and 8, Sawada et al. disclose hot working the aluminum alloy cast sheet, which would include hot forging and/or hot stamping (paragraph [0033]).
In re Leshin, 125 USPQ 416.
Regarding claims 12 and 13, the rotating mold comprises an iron-based (steel) twin roll (paragraph [0153]; and Figure 1), which would fall within the thermal conductivity range of 20 to 50 W/mK.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 17, 2022